Citation Nr: 0513312	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-02 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Evaluation of degenerative joint disease, medial 
compartment, patellofemoral syndrome, medial meniscal damage, 
left knee, which is currently 10 percent disabling.  

2.	Evaluation of chronic recurrent fungal dermatophytosis of 
hands and feet, which is currently 0 percent disabling.  


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  


INTRODUCTION

The veteran is reported to have had active service from June 
1982 to April 1986, and from November 1986 to November 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2003 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.      



FINDINGS OF FACT

1.	Objective clinical evaluation shows full and normal range 
of motion in the veteran's left knee.  

2.	The veteran complains of pain on motion in his left knee.  

3.	The veteran's skin disorder was asymptomatic during an 
April 2003 VA compensation and pension examination.  

4.	The veteran's skin disorder is occasionally manifested by 
fungal dermatophytosis of the hands and feet. 

5.	When active, the veteran's skin disorder resolves with 
soaking and application of prescribed and over-the-counter 
skin creams.  


CONCLUSIONS OF LAW

1.	The criteria for a disability evaluation in excess of 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.7, 4.71a, Diagnostic Code 5010 (2004).

2.	The criteria for a compensable disability evaluation for a 
skin disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.118, 
Diagnostic Code 7806 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an evaluation in excess of 10 percent 
for his service-connected knee disability, and an evaluation 
in excess of 0 percent for his service-connected skin 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of rating 
decisions issued in May and September 2003, Statements of the 
Case issued in January 2004, and by a letter issued to the 
veteran in March 2003.  

In the May 2003 rating decision, the veteran was informed of 
the evidence that he needed to submit to prevail on his 
claims.  In the September 2003 rating decision, the RO 
informed the veteran of the basis for the denial of his claim 
to an increased rating for his knee disability.  In the 
Statements of the Case the RO notified the veteran of all 
regulations pertinent to his claims, informed him of the 
reasons for the denials for increased ratings, and provided 
him with additional opportunity to present evidence and 
argument.  In addition, the RO advised the veteran in its 
March 2003 letter of the respective duties of the VA and of 
the veteran in obtaining that evidence.  This letter was 
provided to the veteran before the RO denied in the 
Statements of the Case the veteran's requests for increased 
ratings.  Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(holding that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits).  
Therefore, the Board finds that the rating decisions, the 
Statements of the Case, and the notification letter provided 
by the RO specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate 
claims for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  Here, the 
veteran was afforded a VA compensation examination in April 
2003, which appears adequate for rating purposes.  The RO 
ensured that private medical records were included in its 
decision making.  And the veteran was offered a personal 
hearing to further develop his claims, which he declined.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Discussion

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities, and provide for various 
disability evaluations depending on the severity of the 
disorder.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  

A. 	Increased Rating for the Left Knee Disability 

The medical evidence of record shows that the veteran has 
arthritis in his left knee as a result of trauma experienced 
on active duty.  In May 2003, the RO granted service 
connection for the veteran's left knee disability at 10 
percent disabling, effective February 2003.  The veteran now 
claims entitlement to a higher disability evaluation.  

The veteran underwent both private and VA examination of his 
left knee.  A VA compensation examination administered in 
April 2003 found the veteran with full range of motion in his 
left knee with flexion to 145 degrees and extension to 0 
degrees.  The examiner noted some mild pain on palpation of 
the patella tendon.  The examiner noted a negative drawer, 
negative Lachman, and that medial and laterals were intact.  
The examiner further noted that although there was some pain 
on the medial collateral ligament, there was no laxity.  He 
also noted that Deluca was completely unremarkable.  An x-ray 
of the veteran's knee found minimal degenerative joint 
disease of the medial compartment of the left knee.  The 
examiner found this consistent with the veteran's medial 
meniscal damage.  This examiner diagnosed the veteran with 
patellofemoral syndrome, medial meniscal damage, and mild 
degenerative joint disease of the medial compartment.

These findings were reinforced by a private physician's 
statement dated in July 2003.  This physician stated that the 
veteran had normal flexion and extension, and that his medial 
and collateral ligaments appeared to be intact, as were his 
cruciate ligaments.  The examiner found crepitus with motion 
with some discomfort on motion.  And the examiner diagnosed 
the veteran with osteoarthritis of the knee with history of 
medial meniscus injury.  He then closed his assessment by 
stating that the disability would cause pain and functional 
impairment with the knee, and cause problems with 
fatigability.     

A November 2003 VA treatment note recorded the veteran's 
complaints of pain in his knee joint, but also recorded 
normal range of motion and no swelling or redness in the left 
knee area.  Similarly, a December 2003 VA treatment note 
reported full range of motion, no significant effusion, and 
intact ACL, PCL, MCL, and LCL.  But this examiner noted that 
the veteran had a palpable pop over his left knee consistent 
with a possible McMurray's finding.  To further assess the 
veteran's knee, this examiner recommended an MRI to evaluate 
the overall pathology of the knee for possible surgical 
intervention.  The subsequent MRI found normal patellar 
congruency, intact flexor retinacula, grossly intact 
articular cartilage of the patella, and intact ACL, PCL, 
patellar tendon, quadricep tendon, MCL, and lateral 
ligamentous complex.  The MRI did confirm previous arthritis 
findings, and did find abnormal the lateral meniscus 
indicative of a chronic tear.  

As the evidence shows arthritis due to trauma, the RO relied 
on Diagnostic Code 5010.  Thereunder, where arthritis due to 
trauma is substantiated by x-ray findings, the disorder is 
rated as degenerative arthritis.  Disabilities related to 
degenerative arthritis are addressed under Diagnostic Code 
5003.  Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.21a, Diagnostic Codes 5003, 5010.  Given the veteran's left 
knee disability, Diagnostic Codes 5260 and 5261 are the 
appropriate Diagnostic Codes for limitation of motion 
analysis here.  Under Diagnostic Code 5260, a 10 percent 
rating is assigned when flexion is limited to 45 degrees.  
Higher evaluations may be assigned for greater degrees of 
limitation of flexion.  Under Diagnostic Code 5261, a 10 
percent rating is assigned if extension of the leg is limited 
to 10 degrees.  Higher evaluations are warranted for higher 
degrees of limitation of extension.

The evidence shows that the veteran has arthritis and a 
meniscal tear in his left knee.  Notwithstanding these 
findings, the evidence also shows that the veteran has no 
limitation of motion - either of flexion or extension - in 
his left knee.  Therefore, neither a compensable nor a 
noncompensable rating is warranted under Diagnostic Codes 
5260 or 5261.  As such, a rating in excess of 10 percent for 
limitation of motion under Diagnostic Codes 5003 and 5010 is 
not warranted.  Nor is such a rating warranted elsewhere 
under these two code provisions.  

In the absence of evidence of limitation of motion, a 20 
percent rating may be assigned where X-ray evidence of 
arthritis shows involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.21a, Diagnostic Codes 5003.  In 
this matter, the X-ray evidence is clear in showing that the 
veteran's degenerative arthritis involves no more than one 
joint.  And the record is absent of evidence showing that the 
veteran's knee disability causes incapacitating 
exacerbations.  So a rating in excess of 10 percent is not 
warranted here either.  See 38 C.F.R. §  4.71a, Diagnostic 
Code 5003.  

The evidence of record therefore preponderates against the 
veteran's claim to an increased rating for his left knee 
disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

In arriving at this finding, the Board also considered the 
following matters.

First, the Board considered the veteran's April 2004 
memorandum detailing his disagreement with the RO's findings.  
The Board finds this evidence persuasive and of significant 
value in the determination of this matter.  We note the 
veteran's complaints of pain, and his detailed recounting of 
certain aspects of the record, particularly those concerning 
his medical evaluation.  

Second, given the complaints of pain on motion, the Board 
investigated other means to increase the veteran's disability 
evaluation beyond 10 percent.  In doing so, the Board 
considered 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995), and VAOPGCPREC 36-97.  And in 
considering these matters, the Board reviewed the veteran's 
statements, reviewed records showing prescription and 
administration of pain medication, and reviewed the private 
physician's July 2003 comments that the veteran's disability 
"will cause pain and functional impairment [and] problems 
with fatigability."  

The Board recognizes that this evidence suggests that the 
veteran now experiences, or will experience, pain on motion 
in his left knee.  But the Board finds an increase under 
Deluca, et al., unwarranted.  The objective medical evidence 
of record addressing the current left knee disability remains 
controlling.  And this information shows that, on the 
occasions when the veteran presented for medical examination 
with complaints of pain, his range of motion was full and 
normal, while his knee indicated no swelling or redness.  The 
veteran had the ability to move without any type of 
significant limitation.  These findings did not warrant even 
a noncompensable rating under Diagnostic Codes 5260 and 5261.  
Though the veteran's private physician stated that the 
veteran will encounter problems, the objective medical 
evidence of record shows that he does not experience them 
now.  As the April 2003 VA examiner stated, the veteran's 
disability "was completely unremarkable" for Deluca.  The 
Board therefore finds that the veteran is not entitled to a 
higher evaluation using the guidance of 38 C.F.R. §§ 4.40, 
4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995), 
and VAOPGCPREC 36-97.  

Parenthetically, even if the veteran did experience 
significant pain on motion, the Board would find as 
sufficient the already-assigned 10 percent evaluation.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)(painful 
motion of a major joint caused by degenerative arthritis, 
where the arthritis is established by x-ray, is deemed to be 
limited motion warranting entitlement to a 10 percent rating 
even though there is no actual limitation of motion). 

Third, the Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is warranted.  In the instant case, there 
has been no showing that the left knee disability alone has 
caused marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluations), 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Therefore, referral for 
consideration for extra-schedular evaluations is not 
warranted here.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Fourth, the Board had considered applying the other 
Diagnostic Codes pertaining to the knee provided under 
Diagnostic Codes 5256 through 5263.  The evidence of record 
does not indicate, however, that any of these codes applies 
to this matter.  As already stated, limitation of motion is 
not shown for application of DCs 5260 or 5261.  Nor is the 
disability manifested by ankylosis (5256), subluxation or 
lateral instability (5257), cartilage, semilunar, dislocated 
with frequent episodes of "locking," pain and effusion into 
the joint (5258), cartilage, semilunar, removal of, 
symptomatic (5259), impairment of tibia and fibula (5262), or 
Genu recurvatum (5263).  See 38 C.F.R. § 4.71a.  

In closing, the preponderance of the evidence of record is 
against the veteran's claim for an increased rating for his 
service connected left knee disability.  The benefit-of-the-
doubt rule does not apply, therefore.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.	Increased Rating for a Skin Disorder

The medical evidence of record shows that the veteran has 
been diagnosed with chronic recurrent fungal dermatophytosis 
of the hands and feet.  The RO granted service connection for 
a skin disorder in May 2003 at 0 percent disabling, effective 
February 2003.  The veteran now claims entitlement to a 
higher disability evaluation.  

Effective August 30, 2002, the regulations pertaining to the 
rating of skin disorders were revised.  As the veteran filed 
his claim in February 2003, the new regulations apply to this 
matter.  Under the revised rating criteria provided by 
Diagnostic Code 7806, a zero percent rating is assigned for 
dermatitis or eczema, affecting less than five percent of the 
entire body or less than five percent of exposed areas 
affected, and; no more than topical therapy is required 
during a period of twelve months.  A 10 percent rating is 
assigned where at least five percent but not more than 20 
percent of the entire body is affected, or at least 5 
percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.    

An April 2003 VA compensation examination found the veteran's 
skin on his hands and feet to be grossly normal.  The 
examiner found minimal macerated areas on the medial and 
lateral areas of both feet but no interdigital maceration, 
and no fungal disorder at the time of examination.  The 
examiner did note that the veteran complained that he 
experienced the fungal rash every year, generally in the 
spring.  The veteran also stated during the examination that 
his rash resolves after soaking or application of prescribed 
or over-the-counter topical creams.    

Based on this evidence, the Board finds that the veteran's 
current skin disorder is asymptomatic.  Therefore, the Board 
concludes that the criteria for a compensable schedular 
rating have not been met.  The Board further finds that, even 
if his skin disorder manifested as the veteran described in 
his April 2003 examination, a noncompensable schedular rating 
would still apply.  As the examiner reported, soaking and the 
use of topical therapy relieve the veteran's skin rash.  
Absent evidence of an active rash covering more than 5 
percent of his body, or of systemic therapy, a noncompensable 
rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  

The Board has also considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is warranted.  In the instant case, there 
has been no showing that the skin disorder alone has caused 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluations), 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Therefore, referral for 
consideration for extra-schedular evaluations is not 
warranted here.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board will address the veteran's contention that 
he is entitled to separate ratings for each of his 
extremities under 38 C.F.R. § 4.26 because his skin disorder 
has manifested on each of his extremities.  

All disabilities are to be rated separately unless the 
conditions constitute the same disability or the same 
manifestation.  Under the anti-pyramiding provision of 38 
C.F.R. § 4.14, the evaluation of the "same disability" or 
the "same manifestation" under various diagnoses is to be 
avoided.  The United States Court of Veterans Appeals (Court) 
held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for 
purposes of determining whether the veteran is entitled to 
separate ratings for different problems or residuals of a 
disorder, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of 
another disorder.  

Relying on this guidance, the Board finds that separate 
ratings under DC 7806 for each of the veteran's extremities 
would not be appropriate.  This is because the veteran's 
service-connected skin disorder is not a hand, foot, leg, 
arm, or digit disorder.  It is a skin disorder.  As such, it 
warrants one rating alone under Diagnostic Code 7806.  This 
code provision specifically addresses bodily dermatitis or 
eczema disorders, providing evaluations for affected 
percentages of the "entire body."  Location of the disorder 
is not a controlling element under this code provision - it 
addresses one disorder of the skin wherever on the body it 
may manifest itself.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806.    









ORDER

Entitlement to an evaluation in excess of 10 percent for a 
left knee disorder is denied.  

Entitlement to a compensable evaluation for a skin disorder 
is denied.    



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


